Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed August
23, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00730-CR




                         IN RE REGINALD RICKS, Relator



                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                263rd District Court
                               Harris County, Texas
                             Trial Court No. 1112841-A


                          MEMORANDUM O P I N I O N

      On August 9, 2012, relator filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code Ann. §22.221 (West 2004); see also Tex. R. App. P. 52. In the petition,
relator asked this Court to compel the Honorable Jim Wallace, presiding judge of the
263rd District Court of Harris County, Texas, Leisa Hudson, the deputy court reporter of
the 263rd District Court of Harris County, and Chris Daniel, the District Clerk of Harris,
County, Texas.
       Relator's petition seeks a free record for use in preparing a post-conviction habeas
application. We lack jurisdiction to grant the relief relator requests.

       Our mandamus jurisdiction is limited. By statute, we have authority to issue a writ
of mandamus against a judge of a district or county court in our court of appeals district
and other writs as necessary to enforce our appellate jurisdiction. See Tex. Gov't. Code
Ann. § 22.221 (West 2004). For a district clerk or court reporter to fall within our
jurisdictional reach, relator must establish that the issuance of the writ of mandamus is
necessary to enforce our jurisdiction. See In re Coronado, 980 S.W.2d 691, 692-93 (Tex.
App. -- San Antonio 1998, orig. proceeding). We have no jurisdiction over original
proceedings regarding relator's final conviction.       Only the Texas Court of Criminal
Appeals has jurisdiction over habeas corpus proceedings after final felony convictions.
See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art.
11.07, § 3 (West Supp. 2011).

       Accordingly, we dismiss relator's petition for writ of mandamus.



                                           PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                               2